W. Allen, J.
In the opinion of the majority of the court, the question whether it appeared from the evidence offered that the plaintiff escaped from the house and custody of his mother without her fault, — whether she exercised due care to prevent him from escaping, — was a material question of fact, to be determined by the judgment of the jury, and not a question of law, to be decided by the court. Gibbons v. Williams, ante, 333. O’Connor v. Boston & Lowell Railroad, ante, 352, and cases there cited. Verdict set aside, and ease to stand for trial.